     Case 2:19-cv-06301-AB-KS Document 124 Filed 02/08/21 Page 1 of 7 Page ID #:4043




1     LAMKIN IP DEFENSE
2     RDL@LamkinIPDefense.com
      Rachael D. Lamkin (246066)
3     One Harbor Drive, Suite 300
4     Sausalito, CA 94965
      (916) 747-6091 Telephone
5
6     Michelle L. Marriott (pro hac vice)
      michelle.marriott@eriseip.com
7     Erise IP, P.A.
8     7015 College Blvd.
      Suite 700
9     Overland Park, KS 66211
10    (913) 777-5600 Telephone
      (913) 777-5601 Facsimile
11
12    Attorneys for Defendants
      Garmin International, Inc. and Garmin Ltd.
13
14                           UNITED STATES DISTRICT COURT
15                         CENTRAL DISTRICT OF CALIFORNIA
16                                     WESTERN DIVISION
17
                                                   Case No. 2:19-cv-06301-AB-KS
        Philips North America LLC,
18
                         Plaintiff,                REPLY ISO MOTION TO EXTEND
19                                                 TRIAL DATES UNTIL AFTER THE
            vs.                                    PTAB’S FINAL DECISION ON THE
20
                                                   ’233 PATENT
21      Garmin International, Inc. and
        Garmin Ltd.,                               Hearing: February 26, 2021
22
                         Defendants.               10:00 am
23
24                                                 Hon. André Birotte Jr.
25
26
27
28
     Case 2:19-cv-06301-AB-KS Document 124 Filed 02/08/21 Page 2 of 7 Page ID #:4044



1
         I.      GARMIN MERLEY SEEKS A SHORT EXTENSION OF THE TRIAL
2
                 SCHEDULE
3
4             Garmin respectfully seeks an extension of the trial dates in a case wherein Philips has
5
      been in no rush to get to trial. Largely at Philips’ request, the Parties have jointly agreed to
6
      extend case-schedule dates multiple times, both by joint stipulation and—as Philips admits—
7
8     privately between the Parties. See Opp., Dkt. No. 123 n.1; Dkt. Nos. 27, 46, 54, 90, 103, 108.
9
      Further, as noted in Garmin’s Motion, Philips waited at least three years to bring this litigation.
10
11
      Motion, at 7:10-20. On this record, Philips’ protestation at one more extension is telling.

12            Philips repeatedly characterizes Garmin’s motion as a request for a stay but, as Garmin’s
13
      proposed order makes clear, Garmin has requested a mere extension. See Dkt. No. 120-4.
14
15
      Specifically, Garmin sought an order extending the dates for dispositive motions three months,

16    with new dates keyed off the summary judgement briefing schedule. Id.
17
              As detailed in Garmin’s Motion and as admitted by Philips’ in its Opposition, there is
18
19    considerable overlap between the remaining three patents. Trying the case with all three

20    remaining patents before a final decision on the ’233 IPR is simply a waste of resources.
21
      Notably, Philips’ allegations of prejudice amount to a mere paragraph of its Opposition, a
22
23    paragraph devoid of any factual support. Opp., at 7:12-20.

24            Philips attempts to commandeer the passions of this Court by repeatedly labeling Garmin
25
      as a “willful” infringer. Id., at 3:8, 5:15. As Seneca said, “appeals to emotion betray weakness”.
26
27    Philips has already been forced to drop three of the originally asserted patents—half of its case—

28    because its infringement allegations were sanction-worthy. The remaining patents will suffer

                                                      1                     Reply ISO Motion to Extend Trial Dates
                                                                                 CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 124 Filed 02/08/21 Page 3 of 7 Page ID #:4045




1     the same fate. Half of the remaining work may be resolved in the ’233 IPR.
2
               At the end of the day, Garmin seeks a common-sense order: extend the case a few months
3
      (three for summary judgment motions, ten months for trial) while the PTAB finalizes the ’233
4
5     IPR. An extension—an extension shorter than Philips has sought throughout this matter—
6
      makes good sense.
7
         II.       PHILIPS’ ADMISSIONS
8

9              Philips admits that the Parties have agreed to multiple extensions, both by stipulation
10
      before this Court and by mutual agreement between the Parties. Opp., at 2:25-3:1; id. at n.1.
11
      Philips argues that this Court reset the trial date sua sponte (Opp., 3:2), but it was the Parties that
12
13    moved to vacate the trial date, not this Honorable Court. Dkt. No. 103.
14
               Philips admits that the Jacobson prior art is implicated in the ’233 IPR and in this case.
15
16
      Op., at 2:12; id. at 5:24. Philips’ attempt to undermine the importance of Jacobson fails to

17    persuade, as discussed below.
18
               Philips admits that half the asserted claims in this case come from the ’233 Patent. Opp.,
19
20
      at 5:8-12.

21             Philips’ admissions alone counsel the brief extension requested by Garmin.
22
         III.      PHILIPS’ CONSTRUCTION OF SECURITY MECHANISM IN THE IPR
23
24                 RENDERS ITS INFRINGEMENT CASE HERE IMPOSSIBLE

25             In its Motion, Garmin explained that Philips’ construction of “security mechanism” in
26
      the IPR, if accepted by the PTAB, would render Philips’ infringement case impossible here. See
27
28    Motion, 5:13-6:22. Against Garmin’s detailed explanation, Philips merely quips that the

                                                        2                                        Motion to Extend
                                                                                   CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 124 Filed 02/08/21 Page 4 of 7 Page ID #:4046




1     security mechanism in Jacobson and the security mechanism in Garmin’s accused system are
2
      “completely different”. Opp., 6:17-27. Hardly an evidentiary showing.
3
             In the ’233 IPR, Philips argued that Jacobson is not prior art because the username and
4
5     password have a kill switch when the wrong password is entered. Motion, at 5:21-6:13; Dkt.
6
      120-3, at 8; Lamkin Decl. Exh. AA. That is, Philips argued that Jacobson cannot provide a
7
      security mechanism that governs information being transmitted, because no information is in
8

9     fact transmitted after the kill switch is triggered. Id. Here, Philips argues that the same
10
      functionality (a username and password) in the Garmin system meets the “security mechanism”
11
      limitation because it completely blocks information between the watch and the application.
12
13    (Martin Infringement Report, ¶¶108-122, Lamkin Decl., Exh. BB.) Philips is wrong; in the
14
      Garmin system, the username and password govern the flow of information between the
15
16
      application and the server, not the application and the watch, but that is of no moment here.

17    Here, Philips cannot have it both ways, either Jacobson is prior art (killing the ’233) or Jacobson
18
      is not prior art based on Philips’ characterization of its “security mechanism”. If so, Garmin
19
20
      does not infringe.1

21           Further, as noted in Garmin’s Motion and ignored in Philips’ Opposition, if the
22
      PTAB agrees with Philips that the “security mechanism” of the asserted claims of the ’233
23
24    require multiples levels of access, none of the accused products infringe the claims of the ’233

25    Patent. Motion, at 6:14-23.
26
27
28    1
       Garmin has other non-infringement positions, including that Garmin watches are not
      medical devices.
                                                3                                Motion to Extend
                                                                                CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 124 Filed 02/08/21 Page 5 of 7 Page ID #:4047




1              Moreover, as this Court has found previously, “even if all of the asserted claims survive
2
      review, the case would still be simplified because [Philips and Garmin] would be limited in
3
      which arguments it could raise before this Court.” SCA Hygiene Prods. Aktiebolag v. Tarzana
4
5     Enters., LLC, No. CV 17-04395-AB (JPRx), 2017 U.S. Dist. LEXIS 218330, at *12 (C.D. Cal.
6
      Sep. 27, 2017). “Even still, the Court believes it will benefit from the expert evaluation of the
7
      issues by the Patent Office.” Id.
8

9        IV.      PHILIPS FAILS TO ADDRESS THE MEDICAL/HEALTH MONITORING
10
                  OVERLAP
11
               Philips fails to address in any meaningful way that all three remaining patents cover
12
13    monitoring medical and/or health/wellness in the user. See Motion, at 2:7-12, Claim
14
      Construction Order, at 2, n.5, 18, 33, 40-41. Thus, this Court or jury will have to determine
15
16
      whether the Garmin’s fitness watches are medical and/or wellness monitoring devices (they are

17    not). (See Lamkin Decl., Exhs. CC-DD.) It makes no sense to make that same determination
18
      twice.
19
20
         V.       PHILIPS FAILS TO EVIDENCE PREJUDICE

21             Devoting a mere paragraph in its Opposition, Philips claims it will be prejudiced by a
22
      short extension. Opp., at 7:11-20. But Philips fails to proffer any actual evidence of prejudice.
23
24    Attorney argument is “not a meaningful evidentiary showing”. Hoist Fitness Sys. v. Tuffstuff

25    Fitness Int'l, No. ED CV 17-01388-AB (KKx), 2017 U.S. Dist. LEXIS 217132, at *13 (C.D.
26
      Cal. Oct. 31, 2017). Again, Philips waited at least three years to bring this action and has
27
28    requested multiple extensions herein. SCA Hygiene Prods., 2017 U.S. Dist. LEXIS 218330, at

                                                       4                                      Motion to Extend
                                                                                CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 124 Filed 02/08/21 Page 6 of 7 Page ID #:4048




1     *14 (“Seeing as how SCA delayed in bringing this action in the first place, its arguments of
2
      prejudice are unpersuasive.”) Philips’ claims to prejudice are hard to countenance; they
3
      certainly have not been evidenced.
4
5        VI.    CONCLUSION
6
             In 2020, in 79% of the cases, at least some claims of the instituted patents were
7
      invalidated by the PTAB. In 52% of the cases, all claims of the asserted patents were
8

9     invalidated. Dkt. Nos. 120-1, 120-2. There is thus a near 80% probability that at least some of
10
      the asserted claims of the ’233 patent will be invalidated and a 52% chance that all asserted
11
      claims of the’233 Patent will be invalidated on or before October 27, 2021. That is, it more
12
13    likely than not, that half of the claims in this case will be terminated in the IPR. Philips does not
14
      dispute these facts. A brief extension of the trial schedule is warranted, rationale, and
15
16
      respectfully requested.

17
18     Respectfully submitted,                                     Dated: February 8, 2021
19
                                                                  LAMKIN IP DEFENSE
20
                                                                    /s/ Rachael D. Lamkin
21                                                            Rachael D. Lamkin (246066)
22                                                                LAMKIN IP DEFENSE
                                                              One Harbor Drive, Suite 304
23                                                                    Sausalito, CA 94965
24                                                           RDL@LamkinIPDefense.com
                                                                             916.747.6091
25
                                                                   Attorney for Defendant
26                                                                       Garmin USA, Inc.
27
                                                       Michelle L. Marriott (pro hac vice)
28                                                        michelle.marriott@eriseip.com
                                                                            Erise IP, P.A.
                                                       5                                 Motion to Extend
                                                                                 CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 124 Filed 02/08/21 Page 7 of 7 Page ID #:4049




1                                                      7015 College Blvd., Suite 700
                                                           Overland Park, KS 66211
2
                                                          (913) 777-5600 Telephone
3                                                          (913) 777-5601 Facsimile
4
5
6
7
8

9                                 CERTIFICATE OF SERVICE

10          On this date, February 8, 2021, I did personally serve upon counsel for Philips via

11    this Court’s ECF system the following documents:

12                                       Reply ISO Motion

13                         Lamkin Declaration & Supporting Documents

14
                                                                       /s/ Rachael D. Lamkin
15                                                               Rachael D. Lamkin (246066)
16                                                                   LAMKIN IP DEFENSE

17
18
19
20
21
22
23
24
25
26
27
28

                                                  6                                    Motion to Extend
                                                                         CASE NO. 2:19-cv-06301-AB-KS
